NOTICE OF ALLOWANCE

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
Regarding claim 1 the prior art of record alone or in combination does not teach in combination with the other limitations of claim “generating a first plurality of training comparison tables from the first plurality of training tree tables; analyzing each training comparison table to determine if a target node belongs in the first marked span; labeling each training comparison table which includes a target node in the first marked span as true; labeling each training comparison table which includes a target node that is not in the first marked span as false; and training the natural language processing system using a labeled training comparison table.”
Regarding claim 8 the prior art of record alone or in combination does not teach in combination with the other limitations of claim “generate a first plurality of training comparison tables from the first plurality of training tree tables; analyze each training comparison table to determine if a target node belongs in the first marked span; label each training comparison table which includes a target node in the first marked span as true; label each training comparison table which includes a target node that is not in the first marked span as false; and train the natural language processing system using a labeled training comparison table.
Regarding claim 15 the prior art of record alone or in combination does not teach in combination with the other limitations of claim “generate a first plurality of training comparison tables from the first plurality of training tree tables; analyze each training comparison table to determine if a target node belongs in the first marked span; label each training comparison table which includes a target node in the first marked span as true; label each training comparison table which includes a target node that is not in the first marked span as false; and train the natural language processing system using a labeled training comparison table.”

The closest prior art of:
Juric et al (US10846288) provides a text processing method that produces a dependency tree (col. 5, ll. 28-41) and determines whether concepts within received natural language test are algorithmically determined as true or false (col. 8, ll. 14-46).
Allen et al (US 2018/0075011) provides a text processing system which recognizes hypothetical spans in natural language content ([0007-0009]).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew H Baker whose telephone number is (571)270-1856. The examiner can normally be reached Monday-Friday 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached on (571) 272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/MATTHEW H BAKER/               Primary Examiner, Art Unit 2655